DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2008/0069420; hereinafter Zhang) in view of Qiu et al. (US 2004/0240616; hereinafter Qiu).
Zhang discloses an X-ray tube (fig. 3), comprising: an anode (A); and an electron emission device (FE1), the electron emission device including at least one electron emitter including at least one emission surface (of FE1) and at least one barrier grid (GE1-GE3), the at least one barrier grid being spaced apart from the at least one emission surface of the electron emitter (fig. 3) and including a definable number of controllable grid segments (GE1-GE3), wherein the electron emitter is embodied as a field effect emitter configured to emit electrons when an electrical field strength is applied (electron field emitter FE1), and wherein a different grid voltage is applicable to each of the controllable grid segments, and wherein an amount of applied grid voltage is selectable in a range from a lower limit value to an upper limit value (pars. 44 and 46; variable gate voltage applied to gate electrodes).
However, Zhang fails to disclose individual control. 
Qiu teaches individual control (claim 7).
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Qiu as applied to claim 1 above, and further in view of Schultheis et al. (US 2018/0277331; hereinafter Schultheis).
Zhang as modified above suggests claim 1. 
However, Zhang fails to disclose a focus head including the electron-emission device. 
Schultheis teaches a focus head (focusing cup 27) including the electron-emission device (15 and 17). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zhang with the teaching of Schultheis, since one would have been motivated to make such a modification for greater dielectric strength (Schultheis: par. 4). 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Qiu, and Schultheis as respectively applied to claims 1 and 6 above, and further in view of Price et al. (US 2001/0014139; hereinafter Price).
Zhang as modified above suggests claims 1 and 6. 
However, Zhang fails to disclose an X-ray emitter including an emitter housing, in which the X-ray tube is arranged. 
Price teaches an X-ray emitter (title) including an emitter housing (40), in which the X-ray tube (36) is arranged.
. 

Allowable Subject Matter
Claims 5, 10-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884